United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Troy, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1931
Issued: December 21, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 17, 2007 appellant, through her attorney, filed a timely appeal of the Office of
Workers’ Compensation Programs’ hearing representative’s merit decision dated June 25, 2007
finding that she had not established a left knee injury. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that she
developed a left knee injury due to her federal employment duties.
FACTUAL HISTORY
On August 14, 2006 appellant, then a 51-year-old letter carrier, filed an occupational
disease alleging that she had developed a left knee condition due to her federal job duties. She
previously injured her left knee in 2002 and underwent surgery. Appellant returned to work, but

continued to experience knee pain. She noted that she had previously filed a notice of recurrence
of disability which was denied by the Office. Appellant stated that she required additional knee
surgery.
Dr. Brian Titesworth, a Board-certified internist, examined appellant on April 28, 2006
and reported her history of knee injury in 2002. Appellant reported recent increasing pain in her
left knee. Dr. Titesworth opined that a medial meniscal injury was progressing. In a note dated
June 13, 2006, Dr. Henry Goitz, a Board-certified orthopedic surgeon, noted appellant’s history
of knee injury in 2002 and surgery in 2003. He stated that appellant had significant
improvement following her 2003 surgery and was able to perform her usual activities. Dr. Goitz
noted that in the early spring of 2006 appellant developed increasing pain while walking. He
reviewed diagnostic studies and diagnosed collapse of the medial compartment, degenerative
changes with a bucket-handle tear of the medial meniscus. Dr. Goitz noted that appellant wanted
additional surgery.
In a letter dated August 28, 2006, the Office requested additional factual and medical
information from appellant including a detailed description of the employment duties to which
she attributed her condition.
Dr. Goitz completed a form report on June 21, 2006 and noted appellant’s prior
employment injury. He diagnosed left knee osteoarthritis and moderate suprapatellar effusion.
Dr. Goitz indicated with a checkmark “yes” that appellant’s condition was caused or aggravated
by employment activities. He recommended additional surgery.
Appellant submitted additional information on September 12, 2006 and noted that,
following her return to work in January 2003 after her initial knee injury, she performed light
duty. She had restrictions of limited bending, lifting and walking. Appellant stated that she
cased mail for four hours and then delivered her route which required “vigorous bending,
stooping, walking and standing.” Dr. Goitz completed a note on September 26, 2006 and
described how a meniscal tear could occur. He noted that a twisting event with a direct
contusion could result in a meniscal tear and that a direct contusion could aggravate a preexisting
tear. Dr. Goitz stated: “In short, the claimed event can result in the problem treated surgically
particularly if the patient was doing well prior to the injurious event.”
By decision dated November 8, 2006, the Office denied appellant’s claim finding that she
failed to provide a detailed factual statement describing the employment activities that she felt
caused or contributed to her current left knee condition. The Office further found that appellant
had not submitted the necessary medical evidence to establish a causal relationship between her
employment duties and her left knee condition.
Appellant, through her attorney, requested an oral hearing on December 2, 2006. She
testified at the oral hearing on March 27, 2007, reiterating that she underwent a left knee surgery
on August 2006 and received compensation benefits for lost time due to this surgery. Appellant
noted that she return to full duty with lifting restrictions after her initial knee surgery. She stated
that she entered and exited her mail truck at 300 stops a day, that she frequently walked to place

2

parcels in doorways and that she frequently twisted both her body and her knee performing her
job duties. Appellant provided the job requirements of her position, which included twisting six
hours a day.
By decision dated June 25, 2007, the hearing representative found that, although
appellant had provided the necessary factual information detailing the physical duties she
performed, she did not provide a detailed reasoned medical report supporting that these work
duties caused or contributed to her current left knee condition or the need for surgery in
August 2006.
LEGAL PRECEDENT
An occupational disease or illness means a condition produced by the work environment
over a period longer than a single workday or shift.1 To establish that an injury was sustained in
the performance of duty in an occupational disease claim, a claimant must submit the following:
(1) medical evidence establishing the presence of existence of a the disease or condition for
which compensation is claimed; (2) a factual statement identifying the employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant. The medical opinion must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.2
ANALYSIS
Appellant has submitted evidence of a left knee condition diagnosed as collapse of the
medial compartment and degenerative change with a bucket-handle tear of the medial meniscus.
She implicated factors of her federal employment duties of twisting for six hours a day, entering
and exiting her mail truck 300 times a day and walking. However, appellant has not submitted
the necessary medical evidence to establish a causal relationship between these employment
duties and her left knee condition.
In support of her claim, appellant submitted medical reports from Dr. Goitz, a Boardcertified orthopedic surgeon. In a form report dated June 21, 2006, Dr Goitz indicated with a
checkmark “yes” that appellant’s left knee condition was due to employment activities. The
Board has held that an opinion on causal relationship which consists only of a physician
checking “yes” to a medical form report question on whether the claimant’s condition was
related to the history given is of little probative value. Without any explanation or rationale for
the conclusion reached, such a report is insufficient to establish causal relationship.3

1

20 C.F.R. § 10.5(q).

2

Solomon Polen, 51 ECAB 341, 343-44 (2000).

3

Lucrecia M. Nielson, 41 ECAB 583, 594 (1991).

3

Dr. Goitz submitted a narrative report on September 26, 2006 and offered possibilities of
how a meniscal tear could occur. He indicated that a twisting event with a direct contusion or a
direct contusion only could result in this injury. However, appellant has not alleged that she
sustained any contusion to her knee. As this report does not address the specifics of appellant’s
claim and does not offer a clear opinion regarding the mechanism of injury in this case, it is not
sufficient to meet appellant’s burden of proof.
Appellant has not submitted any medical evidence describing her employment duties,
following her return to limited duty in 2003. There is no medical evidence addressing how these
duties resulted in her left knee condition and need for surgery or explaining how the physician
reached this conclusion as required to establish an occupational disease claim. As she has not
submitted the required medical evidence, the Office properly denied her claim.
CONCLUSION
The Board finds that appellant has not submitted the necessary medical opinion to
establish that her diagnosed condition was causally related to the employment factors she
identified for this reason, the Office properly denied her claim.
ORDER
IT IS HEREBY ORDERED THAT the June 25, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 21, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

